Case 2:19-cv-00209-LEW Document1 Filed 05/09/19 Pageiof2 PagelD#:1

UNITED STATES DISTRICT COURT US. DISTRICT COURT
DISTRICT OF MAINE bis TRicT GF MAINE
REC cu. 27D

i0t) HAY -9 P 2:00

 

GePUTY CLEk

MARK D. REYNOLDS
Plaintiff,
V. COMPLAINT

28 U.S.C.S §2680
WAL-MART ASSOCIATES, INC,

RETAIL STORE # 2081
Respondent

COMPLAINT WITH JURY DEMAND

This is a personal injury action filed by Mark D. Reynolds, a citizen of the State of Maine, for
reckless disregard. The complaint describes an incident whereby plaintiff was seriously injured

while he was a shopper at the Wal-Mart store in Clearwater, Florida.

JURISDICTION

1. The Court has jurisdiction over the plaintiff's claim under 28 U.S.C.

FACTS
2. The plaintiff, Mark D. Reynolds, was a shopper at the Clearwater, Florida, Wal-Mart

during the events described in this complaint.

3. Defendants Wal-Mart Associates, Inc. were the corporate entities during the events

described in this complaint.

4. Plaintiff went to fill a prescription at the Wal-Mart pharmacy counter.
Case 2:19-cv-00209-LEW Document1 Filed 05/09/19 Page 2of2 PagelD#: 2

5. While leaving the store plaintiff slipped on a soda that was spilled on the floor by the exit

door.

6. Plaintiff then reported the accident to an assistant manager who in turn provided plaintiff

ice for his injuries.
7. Wal-Mart staff did not seek medical attention for plaintiff.
8. Plaintiff was rushed to the hospital and checked out at the emergency room.
9. Plaintiff suffered head, neck, back, and shoulder injuries.

10. Plaintiff has contacted respondents on numerous occasions since the accident and has been

informed that they were not at fault for the plaintiff's injuries.

WHEREFORE, the plaintiff requests the Court enter judgment in his favor for the injuries he
suffered at the respondent Wal-Wart, Associates, Inc., in an amount deemed appropriate to make

him whole, and to cover his pain and suffering.
Respectfully submitted,

Mark D. Reynolds, pro se
17 Mallison Falls Rd.
Windham, Me. 04062.
